PER CURIAM.
Curtis E. Crawford appeals the district court’s order denying his motion to reinstate an action filed pursuant to Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 91 S.Ct. 1999, 29 L.Ed.2d 619 (1971), and the Federal Tort Claims Act. He also appeals the district court’s denial of his motion filed under Fed.R.Civ.P. 59(e). We have reviewed the record and the district court’s opinions and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Crawford v. Smith, No. CA-03-884 (E.D.Va. Apr. 23, 2004; Apr. 30, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED